           Case 1:18-cr-00882-LTS Document 226 Filed 03/23/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No.   18 CR 882 -LTS

TIEN CHIH WANG,

                 Defendant.

-------------------------------------------------------x


                                                           ORDER

                 The sentencing hearing in this case is scheduled to proceed on April 8, 2021, at

3:00 p.m. in Courtroom 17C. The parties’ attention is directed to the attached information

regarding Courthouse entry and COVID-19 test reporting protocols.

                 The parties are directed to email Chambers at

SwainNYSDCorresp@nysd.uscourts.gov any documents they would like the Court to consider

during or in connection with the sentencing proceeding at least 24 hours in advance of the

proceeding. No hard copy documents will be accepted in the courtroom.

                 To access the audio feed of the conference, members of the press and public may

call 888-363-4734 and use access code 1527005# and security code #2226. Persons granted

remote access to proceedings are reminded of the general prohibition against photographing,

recording, and rebroadcasting of court proceedings. See Standing Order M-10-468, No. 21-MC-

45 (S.D.N.Y. Jan. 19, 2021). Violation of these prohibitions may result in sanctions, including

removal of court issued media credentials, restricted entry to future




WANG - SCHED ORDER                                         VERSION MARCH 23, 2021                   1
          Case 1:18-cr-00882-LTS Document 226 Filed 03/23/21 Page 2 of 2




hearings, denial of entry to future hearings, or any other sanctions deemed necessary by the

court.



         SO ORDERED.

Dated: New York, New York
       March 23, 2021

                                                            __/s/ Laura Taylor Swain_________
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




WANG - SCHED ORDER                               VERSION MARCH 23, 2021                        2
